PER CURIAM.
The final orders under review dismissing the instant mortgage foreclosure action and imposing certain fees [for the court commissioner, the co-conservator and their attorneys] upon the appellant Chemical Realty Corporation, which orders were entered by the trial court subsequent to our mandate in Flagler Center Building Loan Corp. v. Chemical Realty Corp., 363 So.2d 344 (Fla. 3d DCA 1978), are affirmed upon a holding that: (a) our prior decision in this cause reversed the mortgage foreclosure judgment then under review in its entirety and remanded the cause to the trial court with directions to dismiss the action, Flagler Center Building Loan Corp. v. Chemical Realty Corp., 363 So.2d 344, 350 (Fla. 3d DCA 1978), (b) the trial court orders now under review fully comply with our prior mandate, and, in view of the required order of dismissal of the action, properly reassess the fees for the court commissioner, co-conservator and their attorneys against the *849appellant Chemical Realty Corporation who originally brought the instant mortgage foreclosure action and is now the losing party, Jackson v. H.M. Wade Manufacturing Co., 105 Fla. 560,142 So. 228 (1932), and (c) the discussion in our prior opinion herein relating to the commissioner’s fees and costs and the commissioner’s attorneys fees merely concluded that there had been no stipulation on such fees and did not affirm that portion of the final judgment as, indeed, our decision clearly reversed the final judgment in its entirety and remanded with directions to dismiss the action. Flagler Center Building Loan Corp. v. Chemical Realty Corp., 363 So.2d 344, 348-49 (Fla. 3d DCA 1978).